DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 and 7-16 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2008-012689 to Kadoya et al. cited in Information Disclosure Statement filed 16 June 2020 (herein Kadoya, see machine translation) in view of Japanese Publication JP 2009-056770 to Shimamoto et al. cited in Information Disclosure Statement filed 27 November 2019 (herein Shimamoto, see machine translation). 
Regarding claim 1, Kadoya teaches a vinylidene fluoride resin laminated film (paragraph 0001) comprising a surface layer corresponding to the vinylidene-fluoride resin film recited in the instant claims and an adhesive layer wherein the surface layer comprises crosslinked acrylic resin particles corresponding to the crosslinked acrylic acid ester resin particles recited in the instant claims, (A) vinylidene fluoride resin, and a methacrylic acid ester resin and the adhesive layer comprises (B) vinylidene fluoride resin and a methacrylic acid ester resin (paragraph 0012).  Kadoya teaches that the acrylic resin used in the crosslinked acrylic resin particles is a copolymer of an acrylic acid ester and a polyfunctional monomer (paragraph 0019).  Kadoya teaches that the particles can have a diameter of 1 to 10 µm (paragraph 0012) and the surface layer has a thickness of 10 µm or more (paragraph 0028).  Combining these two teachings yields a particle diameter that is 100% or less of the surface layer thickness which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kadoya also teaches that the laminated film has a matte-like surface (paragraph 0013).  Kadoya teaches that the vinylidene-fluoride resin can be a homopolymer or a copolymer of vinylidene fluoride (paragraph 0015) and monomers such as propylene hexafluoride (paragraph 0016).  Kadoya also teaches that the vinylidene fluoride resin and the methacrylic acid ester resin in the surface layer are present in 85 to 90 parts by weight and 15 to 10 parts by weight, respectively (paragraph 0012) which overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Kadoya is silent as to the arithmetic average surface roughness (Ra) of the surface layer.
Shimamoto a matte laminated film comprising a substrate film and a coating layer formed thereon wherein the substrate film comprises crosslinked particles (paragraph 0010).  Shimamoto teaches that the substrate film has a surface roughness Ra of 0.2 to 1.0 µm (paragraph 0012) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer of Kadoya to have the surface roughness taught by Shimamoto because it would prevent sticking when the film is wound and would allow for easy printing or coating (paragraph 0012).
Regarding the film of Kadoya as modified according to Shimamoto having the claimed properties, the film of Kadoya as modified according to Shimamoto is made of substantially the same materials as the film of the claimed invention and has substantially the same structure.  Therefore, one of ordinary skill in the art would reasonably expect the two films to have substantially similar properties.
Regarding claim 2, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the crosslinked acrylic particles are present in the surface layer at 1 to 10 parts by mass with respect to 100 parts by mass of resin (paragraph 0012).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the particles can have a diameter of 1 to 10 µm (paragraph 0012).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the surface layer has a thickness of 10 µm or more (paragraph 0028) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 8-10, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the laminate film includes an adhesive layer corresponding to the methacrylic acid ester resin film recited in the instant claims wherein the adhesive layer comprises 20 parts by mass or less of a vinylidene fluoride resin and 80 parts by mass or more of a methacrylic acid ester resin (paragraph 0012) which overlaps the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kadoya teaches that the vinylidene-fluoride resin can be a homopolymer or a copolymer of vinylidene fluoride (paragraph 0015) and monomers such as propylene hexafluoride (paragraph 0016).
Regarding claim 11, Kadoya and Shimamoto teach all the limitations of claim 8 as discussed above.
Kadoya teaches that the laminated film has a total thickness of 150 µm or less (paragraph 0041) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kadoya also teaches that the surface layer has a thickness of 10 µm or more (paragraph 0028).  Combining these two teachings yields a film thickness of the adhesive layer that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 12, Kadoya and Shimamoto teach all the limitations of claim 8 as discussed above.
Kadoya teaches that the film can be bonded to a surface and used as decoration (paragraph 0048).
Regarding claims 13 and 15, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the laminated film can be used on automobile parts (paragraph 0048).  One of ordinary skill in the art would recognize that this inherently means that Kadoya teaches an automobile that includes the laminated film.
Regarding claims 14 and 16, Kadoya and Shimamoto teach all the limitations of claim 8 as discussed above.
Kadoya teaches that the laminated film can be used on automobile parts (paragraph 0048).  One of ordinary skill in the art would recognize that this inherently means that Kadoya teaches an automobile that includes the laminated film.
Response to Amendment
In view of Applicant’s amendments filed 10 May 2022, previous rejections under 35 U.S.C. 103 has been updated.
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that because Kadoya and Shimamoto do not recognize the significance of the claimed ranges, the claimed invention is non-obvious in view of the overlapping ranges taught in the prior art (Remarks, pages 5-6).  Kadoya and Shimamoto teach ranges that overlap the claimed ranges.  The fact that Applicant has identified additional benefits or latent properties that are not recognized in the prior art does not rebut the established prima facie case of obviousness established by said overlapping ranges.  See MPEP 2145(II).
Applicant argues that the claimed ranges are critical to achieve the function of the claimed invention and/or achieve unexpected results thereby rendering the claimed invention nonobvious and cited paragraphs 0037, 0042, 0043, and paragraphs 0048 of the instant specification as evidence of said criticality and unexpected results (Remarks, pages 6-8).  The paragraphs cited by Applicant are mere statements of the benefits of the claimed ranges and not the evidence required to successfully rebut the established prima facie case of obviousness.  For example, paragraph 0042 of the instant specification states that “When the arithmetic average surface roughness (Ra) is within this numerical range, suitable cloudiness and matte feeling and the transparency and visibility are balanced” without providing any data to support the statement or provide guidance as to what “suitable” cloudiness and matte feeling or “balanced” transparency and visibility mean.  Furthermore, the statements are not commensurate in scope with the claimed properties, e.g. does “suitable cloudiness” refer to a total haze of 60% or more or 70% or more as set forth in paragraph 0053 of the instant specification or an internal haze of less than 55% or less than 45% as set forth in paragraph 0054 of the instant specification.  The paragraphs cited by Applicant as evidence offer not clarity on this and merely state that the claimed ranges performs well.
Examiner notes that Tables 1-4 of the instant specification appear to contain data that may be able to demonstrate criticality or unexpected results.  However, due to the large amount of data present in these tables, Examiner is unable to make any such determination without assistance.
Applicant argues that Kadoya’s teaching that the film can be used in automobile parts does not teach the automobile parts or automobile recited in claims 14 and 16 because Kadoya’s teaching would require undue experimentation to arrive at an automobile or automobile part having the claimed laminate (Remarks, page 8).  Kadoya does not broadly assert that all automobile parts can include laminated films in general as alleged by Applicant.  Kadoya’s teaching is limited to the film taught by Kadoya (as modified according to Shimamoto for purposes of this Office action) being used on automobile parts.  Nor does the teaching of Kadoya require any experimentation to arrive at an automobile part that includes the film.  Kadoya does not teach that the film may possibly work on automobile parts or that one should possibly try the film in automotive service; Kadoya explicitly teaches that the film is used in automobile parts.  Therefore, the teachings of Kadoya contemplate automobile parts that include the film, and since automobile parts are part of automobiles, Kadoya also contemplates automobiles that include the film.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783